Citation Nr: 1339548	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  08-36 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1979 to February 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (ROs) in Columbia, South Carolina, which denied service connection for a right knee disability and determined that new and material evidence had not been received to reopen a claim of service connection for a left knee disability.  

A July 2012 Board decision denied service connection for a right knee disability and determined that new and material evidence had been received to reopen a claim of service connection for a left knee disability.  The Board remanded the case to the RO for additional development of the issue of service connection for a left knee disability on the merits.  

The Veteran appealed the July 2012 Board decision, in part, to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted a Joint Motion for Partial Remand of the parties (the VA Secretary and the Veteran), vacated the Board's July 2012 decision to the extent that it denied service connection for a right knee disability, and remanded the case to the Board for readjudication consistent with the Motion.  Thus, the case has been returned to the Board for further action on the right knee claim.  As actions requested in the July 2012 Board remand have been completed with regard to the left knee claim, the Board will consolidate and address both knee issues in this document.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for a left knee disability, the Veteran underwent a VA examination in August 2012 in accordance with the July 2012 Board remand.  The purpose of the examination was to determine the nature and likely etiology of all left knee disability.  The examination was to take place after the RO secured for the record complete updated clinical records of all VA treatment the Veteran had received for her left knee since July 2008.  However, the August 2012 examination was conducted prior to the RO's receipt of medical records from several different medical providers pertaining to treatment of the left knee.  The VA examiner did not have the opportunity to review such pertinent medical history, which included a diagnosis of "meniscus derange - posterior horn - medial" in July 2010 (the VA examiner found that the Veteran had not had any meniscal conditions).  Given that the August 2012 VA examiner did not take into account the Veteran's whole medical history prior to rendering a diagnosis and opinion on etiology, the record must be returned for another medical opinion.  

Regarding the claim of service connection for a right knee disability, the February 2013 Joint Motion for Partial Remand found that a medical examination is warranted to determine whether the Veteran's right knee disability is at least as likely as not related to her active service, in accordance with 38 U.S.C.A. § 5103A(d) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, to satisfy VA's duty to assist, the case must be remanded to the RO for a VA examination and opinion on the etiology of all right knee disability.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of her left and right knee disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  

After a review of the pertinent medical history and following an examination, the examiner should (a) identify (by medical diagnosis) each left knee and right knee disability found, and (b) provide an opinion as to each knee disability entity diagnosed regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is related to the Veteran's active service from February 1979 to February 1999.  In providing an opinion, the examiner is asked to consider, and comment upon as necessary, the following:  

?the Veteran's statements asserting that she spent 16 of 20 years in service packing cargo parachutes that necessitated squatting or kneeling on the floor; 

?service treatment records documenting left knee complaints in May 1986 and being silent for complaints, findings, treatment, or diagnosis of a right knee condition; 

?an April 1999 VA examination report wherein the Veteran denied any left knee pain complaints; 

?VA outpatient records showing that in May 2007 the Veteran complained of the right knee giving out for years, with diagnoses of right knee instability and possible meniscus tear, and that she continued to complain intermittently of right knee pain and instability in the ensuing years; 

?various private medical records showing treatment for bilateral knee pain since 2007 with various diagnoses to include bilateral knee synovitis (established by MRI), patellofemoral chondromalacia, degenerative joint disease, and meniscal tear (the Veteran underwent right knee surgery in February 2008); and 

?an August 2012 VA examination report showing that bilateral knee X-rays were essentially normal (no evidence of prior injury or arthropathy) and that regarding a left knee diagnosis there was chronic synovitis and patellofemoral syndrome (an opinion that found the left knee condition was unlikely to have been incurred in or caused by injury in service was not, based on a review of all available private medical treatment records in the file).  

The examiner must explain the rationale for all opinions.  

2.  After the above development is completed, review the record and readjudicate the claims of service connection for left and right knee disabilities.  If either remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  Thereafter, if in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

